Citation Nr: 1033338	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for status post radical 
prostatectomy for cancer, with erectile dysfunction, loss of 
creative organ, and urinary incontinence (residuals of prostate 
cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and August 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The March 2003 rating decision denied 
service connection for status post radical prostatectomy for 
cancer, with erectile dysfunction, loss of creative organ, and 
urinary incontinence associated with herbicide exposure because 
the Veteran did not serve in the Republic of Vietnam during the 
Vietnam Era.  The August 2003 rating decision confirmed and 
continued the previous denial of service connection for status 
post radical prostatectomy for cancer, with erectile dysfunction, 
loss of creative organ, and urinary incontinence because no other 
exposure to herbicides or other toxic chemicals had been 
confirmed.  

The Veteran perfected an appeal to the Board, and the appeal was 
initially certified to the Board in October 2004.  However, the 
case was remanded back to the RO in August 2007 for additional 
development of the record.  As there has been substantial 
compliance with the remand directives, the case is ready for 
appellate disposition.  


FINDINGS OF FACT

1.  Prostate cancer was not first shown during service or within 
the first post-service year.  

2.  The Veteran did not serve in the Republic of Vietnam.

3.  The evidence of record does not establish the extent, if any, 
of the Veteran's exposure to herbicides and other toxic waste 
carcinogens during service at Camp Cherry point and Camp 
Pendleton.

4.  The VA and private medical opinions of record suggesting a 
link between the Veteran's prostate cancer and residuals 
therefrom, and exposure to toxic chemicals and carcinogens during 
service at Cherry Point and/or Camp Pendleton are contingent upon 
whether the Veteran was in fact exposed to the chemicals, and if 
so, to what degree.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for status 
post radical prostatectomy for cancer, with erectile dysfunction, 
loss of creative organ, and urinary incontinence (residuals of 
prostate cancer) have not been met.  U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2003.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

Although the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO cured the defect by sending a subsequent 
letter to the Veteran in September 2007 that specifically 
notified the Veteran regarding the assignment of disability 
ratings and effective dates for any grant of service connection.  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  Significantly, in an 
attempt to assist the Veteran in obtaining evidence to support 
his claim for service connection, the RO, in December 2008 and 
May 2009 requested military records of exposure or other 
equivalent documentation showing exposure to the claimed 
carcinogens and chemical from the Marine Corps Air Station at 
Cherry Point, as well as from Camp Pendleton.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as malignant tumors to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable presumption 
that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2009) 
are also satisfied: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; type II diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease.  38 U.S.C.A. § 
1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides, including 
Agent Orange, used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice, 59 Fed. Reg. 341- 346 (1994); 
61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 
42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. 
Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for residuals of prostate 
cancer, which he says was caused by his exposure, during 
stateside service at Camp Cherry Point and Camp Pendleton, to 
herbicides and other toxic waste carcinogens.  He specifically 
maintains that he was exposed to benzene, 2,4-D, 2,4,6-T, 2,4,5-
TP (Silvex), and other toxic waste by-products during the 
performance of his work in Hanger 130 at Camp Cherry Point, 
during his leisure at Camp Cherry Point, and while stationed at 
Camp Pendleton.  He reports that he worked in Hanger 130, which 
he says was heavily contaminated, and says that he used to catch 
and eat fish from Slocum Creek and Turkey Gut, golf on the golf 
course, and scavenge in the landfill at Camp Cherry Point, which 
he says were also contaminated.  In support of his contention of 
contamination he has submitted documents, promulgated by the EPA, 
which inform that his former duty stations (Camp Pendleton and 
Camp Cherry Point) have been listed by the EPA on the Superfund 
National Priority List.  He has also submitted military documents 
that specifically refer to Hanger 130, Slocum Creek, Turkey Gut, 
the golf course, and the landfill at Camp Cherry Point as 
hazardous waste sites.

In February 2003 the RO contacted the service department for 
records regarding herbicide exposure.  In March 2003 the service 
department responded that it had "no records of exposure to 
herbicides." 

The Veteran presented competent evidence indicating that 
carcinogens may have been present during his tours of duty at 
Camp Cherry Point and Camp Pendleton; however, the documentation 
presented only provides general evidence of the types of 
chemicals and waste dumped in the areas where the Veteran was 
stationed.  Although the Veteran claims that he was exposed to 
the chemicals, carcinogens and toxic waste at various sites by 
way of direct contact with the contamination, there is no 
evidence to show the Veteran was directly exposed and, if so, the 
extent of exposure to the Veteran, personally.  In an attempt to 
obtain this information, the RO contacted sources at Cherry Point 
and Camp Pendleton to obtain evidence regarding the amount of 
contamination at the sites to which the Veteran reported direct 
contact.  

In response, it was discovered that the Environmental Affairs 
Division (EAD) was the agency that had relevant documentation 
regarding the sites in question at Cherry Point during the 
applicable time frame.  EAD did not have actual documentation of 
specific chemical use at the referenced sites, for example it was 
unclear as to the application of amount, etc.  Although 
investigative reports noted past spills of various chemical 
compounds at some of the sites (e.g. benzene at or near Hanger 
130), the times periods and/or years of the spills were not 
known.  

Regarding exposure at Camp Pendleton, the RO determined that 
records documenting exposure to herbicides and other toxic waste 
carcinogens at Camp Pendleton were unavailable and all efforts to 
obtain them had been exhausted.  

Regarding the medical evidence of record, the file contains 
private treatment records showing a diagnosis of prostate cancer, 
an October 2003 private medical opinion, and a VA examination 
report of June 2008.  

The October 2003 private opinion by Joe, Ross, Jr. MD reveals 
that the Veteran had no known family history of prostate cancer 
or diabetes and no other predisposing factors other than simply 
being a male.  The doctor further states, "I'm sure you are 
aware of the possible link between prostate cancer and some of 
these carcinogens, which [the Veteran] was exposed to during his 
time in service with the military.  While I cannot state 
absolutely that there is a direct relationship between the two, I 
certainly think it is almost certainty and that this association 
is much more than purely coincidental."

The VA examiner noted in June 2008 that the Veteran presented 
with multiple files and documents showing that the Veteran's duty 
station had multiple chemicals found in the ground water, as well 
as evidence showing a correlation between prostate cancer and 
various chemicals found in the ground water.  The examiner noted 
the Veteran's prostate cancer, but also noted that he had no way 
of knowing whether the Veteran was truly exposed to the chemicals 
and substances to which he references.  The examiner stated that 
[the Veteran's true exposure] must be determined by a review of 
his actual service records.  According to the information in the 
Veteran's file, the Veteran worked in areas that contained 
silvex, 246 trichlorobenzene, arsenic and cadmium.  The VA 
examiner therefore concurred with the provide opinion that the 
prostate cancer could be due to the Veteran's exposure to 
chemicals during service; however, the examiner specifically 
noted that this was only if the patient was truly exposed during 
service.  

The VA opinion and the private opinion rely on a presumption of 
enough of an exposure to the chemicals in question to cause 
prostate cancer.  Here, the record shows that there were indeed 
chemicals and toxins located at or near Camp Pendleton and/or 
Camp Cherry, although it is not altogether clear to what extent 
or during what time period(s) was high enough to produce cancer 
in humans.  In other words, the private examiner and VA examiner 
assume that the Veteran was (1) exposed to toxins and carcinogens 
simply because he served in an area that has documented exposure; 
and, (2) that if exposed, he was actually exposed to a high 
enough amount of chemical waste, carcinogen and/or toxic 
substance to cause his prostate cancer.  This information is not 
shown in the evidence of record.  Thus, the VA and private 
opinions are assigned no probative value.  

Certainly, the Veteran's statements that he was at the sites he 
claims to have been are credible, and he has certainly provided 
numerous documents showing that those sites contained 
contaminated ground water and other toxic chemicals; however, the 
fact remains that whether the Veteran was actually exposed and 
the Veteran's actual amount of exposure to the 
toxins/carcinogens/chemicals remains unknown, and thus, the 
medical opinions of record contain no probative value.  

In sum, there is no basis on which to grant service connection 
for prostate cancer.  First, the Veteran's prostate cancer was 
not first shown in service, or within a year after discharge from 
service.  As there is no evidence of Vietnam service, the Veteran 
is not entitled to the presumption of herbicide exposure.  As a 
result, the Veteran is not entitled to service connection for 
prostate cancer on a presumptive basis.  Moreover, although the 
Veteran served in places where contaminants and toxic waste has 
been found to exist, the overall evidence of record does not show 
that the Veteran was exposed to an enumerated amount of such 
chemicals/toxic waste/carcinogen/etc. to have as likely as not 
caused his prostate cancer.  

The preponderance of the evidence is against the claim of service 
connection for prostate cancer; there is no doubt to be resolved; 
and service connection for prostate cancer is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for status post radical prostatectomy for 
cancer, with erectile dysfunction, loss of creative organ, and 
urinary incontinence (residuals of prostate cancer) is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


